DETAILED ACTION
1.	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
3.	Claim 17 is objected to because of the following informalities: 
Claim 17 recites “the plurality of subtrees” which lacks antecedent basis. It appears as though this claim should depend from claim 16 or recite “a plurality of subtrees”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claim(s) 1, 2, 6, 7, 11-13, 16, and 18-20 are is/are rejected under 35 U.S.C. 103 as being anticipated by Lokken (US 6167396) and further in view of Hoerl et al. (US 2010/0332580 A1).

In regard to claim 1, Lokken discloses an Information Handling System (IHS), comprising: 
(Fig. 29 and Column 12 line 52- Column 13 line 20): 
receive, from a user, selection of a first node of a hierarchical tree displayed via a Graphical User Interface (GUI), wherein the first node enables the user to navigate a plurality of data items with a first query (Fig. 18, Fig. 19, and Col. 8 line 46 – Col. 9 line 2: Node “USA” querying by “Country” is selected); 
receive, from the user, selection of a first sub-tree (Fig. 3, Fig. 19, Col. 4 line 64- Col. 5 line 11, Col. 9 lines 2-17: user selects a dimension); 
and graft the first sub-tree onto the first node, wherein the first grafted sub-tree enables the user to navigate a first subset of data items with a second query, and wherein the first subset of data items results from application of the first query to the data items (Fig. 20 and Column 9 lines 18-27: the dimension is added which breaks down data of “USA” to “City”).
While Lokken teaches a plurality of data items and further teaches that data utilized is ‘exemplary’ (Col. 4 lines 60-63), they fail to show the wherein the plurality of data items corresponds to a plurality of computing nodes connected to a communication network and in response to receiving user selection of one data item, trigger a request to establish a shared desktop session with one of the computing nodes associated with the one data item, as recited in the claims.  Hoerl teaches a tree and data items similar to that of Lokken.  In addition, Hoerl further teaches 
data items corresponding to a plurality of computing nodes connected to a communication network and in response to receiving user selection of one data item, trigger a request to establish a shared desktop session with one of the computing nodes associated with the one data item (Paragraph 0018 lines 4-7, Paragraph 0028 lines 10-13, Paragraph 0029, Paragraph 0032, Paragraph 0086, Paragraph 0087, and Paragraph 0091: data items corresponding to network devices where a data item can be selected to provide a remote desktop window for the corresponding network device).
(Lokken Col. 4 lines 60-63) and providing a comprehensive multifunction remote device management system, as suggested by Hoerl (Paragraph 0020).  

In regard to claim 2, Lokken discloses wherein the hierarchical tree is displayed via a web browser or client application in a navigation portion of the GUI (Column 4 lines 15-17 and lines 40-59: hierarchical tree displayed via application in the GUI).

In regard to claim 6, Lokken discloses wherein the program instructions, upon execution by the processor, further cause the IHS to display a grafting tool menu via the GUI, and wherein the grafting tool menu enables the user to select the first sub-tree among a plurality of sub-trees (Fig. 3, Fig. 19 element 1904, and Col. 9 lines 1-3: pull down list to select dimension).

In regard to claim 7, Lokken discloses wherein at least one of the plurality of subtrees comprises two or more different hierarchical levels (Figs. 3-4D and Col. 4 line 64 – Col. 5 lines 32).

In regard to claim 11,  Lokken discloses wherein the program instructions, upon execution by the processor, further cause the IHS to: receive, from the user, selection of a second node of the first grafted sub-tree; receive, from the user, selection of a second sub-tree; and graft the second sub-tree onto the second node of the first grafted subtree, wherein the second grafted sub-tree enables the user to navigate a second subset of data items with a third query, and wherein the second subset of data items results from application of the second query to the first subset of data items (Figs. 21-22 and Column 9 lines 28-56: Node that was added from previous dimension selection is selected to add another dimension, where the selected dimension further breaks down the data with respect to the selected dimension).

In regard to claim 12, Lokken discloses wherein the program instructions, upon execution by the processor, further cause the IHS to receive, from the user, selection of the second node of the first grafted sub-tree; receive, from the user, selection of a third sub-tree; and replace the second grafted sub-tree with the third sub-tree, wherein the third sub- tree enables the user to navigate the second subset of data items with a fourth query (Figs. 21-24 and Column 9 line 28 – Column 10 line 15: user can select a node to change and replace a previously selected dimension (as illustrated and described with respect to Figs. 23-24). Accordingly, although not explicitly shown, the node selected in Fig. 21 could be selected again to select a different dimension to break down the data).

In regard to claims 13, 16, and 18, method claims 13, 16, and 18 correspond generally to system claims 1, 6, and 11, respectively, and recite similar features in method form, and therefore are rejected under the same rationale. 



	In regard to claim 20, claim 20 corresponds generally to claim 12 and recites similar features and therefore is rejected under the same rationale.

5.	Claim(s) 1-5 and 13-15 are is/are rejected under 35 U.S.C. 103 as being anticipated by Bleizeffer et al. (US 7028043 B2) and further in view of Hoerl et al. (US 2010/0332580 A1).

In regard to claim 1, Bleizeffer discloses an Information Handling System (IHS), comprising: 
a processor; and a memory coupled to the processor, the memory having program instructions stored thereon that, upon execution by the processor, cause the IHS to (Fig. 1 and Col. 2 lines 52-Column 3 line 42): 
receive, from a user, selection of a first node of a hierarchical tree displayed via a Graphical User Interface (GUI), wherein the first node enables the user to navigate a plurality of data items with a first query (Fig. 11, Col. 8 lines 43-48, and Col. 8 line 66- Col. 9 line 2: ‘EMPLOYEE’ node is selected where the ‘EMPLOYEE’ provides data items in the ‘EMPLOYEE’ database); 
receive, from the user, selection of a first sub-tree (Fig. 12 and Col. 8 lines 49-58: a ‘Tables’ folder is selected to be added); 
and graft the first sub-tree onto the first node, wherein the first grafted sub-tree enables the user to navigate a first subset of data items with a second query, and wherein the first subset of data items results from application of the first query to the data items (Fig. 13 and Col. 8 line 59-Col. 9 line 4: folder is added and provides items from ‘EMPLOYEE’ database that have schema of ‘JONES’).
(Column 3 lines 60-62), they fail to show the wherein the plurality of data items corresponds to a plurality of computing nodes connected to a communication network and in response to receiving user selection of one data item, trigger a request to establish a shared desktop session with one of the computing nodes associated with the one data item, as recited in the claims.  Hoerl teaches a tree and data items similar to that of Bleizeffer.  In addition, Hoerl further teaches 
data items corresponding to a plurality of computing nodes connected to a communication network and in response to receiving user selection of one data item, trigger a request to establish a shared desktop session with one of the computing nodes associated with the one data item (Paragraph 0018 lines 4-7, Paragraph 0028 lines 10-13, Paragraph 0029, Paragraph 0032, Paragraph 0086, Paragraph 0087, and Paragraph 0091: data items corresponding to network devices where a data item can be selected to provide a remote desktop window for the corresponding network device).
It would have been obvious to one of ordinary skill in the art, having the teachings of Bleizeffer and Hoerl before him before the effective filing date of the claimed invention, to modify Bleizeffer to include the data items corresponding to a plurality of computing nodes connected to a communication network and in response to receiving user selection of one data item, trigger a request to establish a shared desktop session with one of the computing nodes associated with the one data item of Hoerl, in order to obtain wherein the plurality of data items corresponds to a plurality of computing nodes connected to a communication network and in response to receiving user selection of one data item, trigger a request to establish a shared desktop session with one of the computing nodes associated with the one data item.  It would have been advantageous for one to utilize such a combination as utilizing data items known to those skilled in the art, as suggested by Bleizeffer (Column 3 lines 60-62), and (Paragraph 0020).  

In regard to claim 2, Bleizeffer discloses wherein the hierarchical tree is displayed via a web browser or client application in a navigation portion of the GUI (Fig. 13: tree displayed via client application on left navigation portion).

In regard to claim 3, Bleizeffer discloses wherein the plurality of data items are displayed via the web browser or client application in a table portion of the GUI (Fig. 13: data items displayed via the client application on the right in a table portion).

In regard to claim 4, Bleizeffer discloses wherein the program instructions, upon execution by the processor, further cause the IHS to filter or order the plurality of data items in the table portion of the GUI differently in response to selection of a different node of the hierarchical tree in the navigation portion of the GUI (Fig. 8: selection of ‘All JONES tables’ results in filtering of items as illustrated in the table).

In regard to claim 5, Bleizeffer discloses wherein the program instructions, upon execution by the processor, further cause the IHS to filter or order the first subset of data items in the table portion of the GUI differently in response to selection of a different node of the grafted sub-tree in the navigation portion of the GUI (Fig. 13: selection of grafted ‘JONES tables in EMPLOYEE’ results in filtering of items as illustrated in the table).



6.	Claims 8-10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lokken (US 6167396) and Hoerl et al. (US 2010/0332580 A1).

In regard to claims 8-10, while Lokken teaches the plurality of subtrees enables the first subset of data items to be sorted and Hoerl teaches sorting according to attributes of the computing nodes (Paragraph 0087 lines 3-8 and Paragraph 0088 lines 2-4), they do not explicitly disclose the specifics of by physical location, by type of computing nodes, and by warranty status. However, as physical location, type of computing node, and warranty status are typical attributes associated with computing devices, one skilled in the art would recognize that sorting should be accomplished utilizing these attributes and would be obvious to do so based on the needs and desires at design time. Accordingly, it would have been obvious in view of Lokken, Hoerl, and known attributes of physical location, type of computing node, and warranty status, to modify the sorting taught by Lokken and Hoerl to include the typical attributes of physical location, type of computing node, and warranty status in order to obtain wherein at least one of the plurality of subtrees enables the first subset of data items to be sorted by physical location of the plurality of computing nodes corresponding to the data items, wherein at least one of the plurality of subtrees sorts the first subset of data items by type of computing nodes corresponding to the data items, and wherein at least one of the plurality of subtrees sorts the first subset of data items by warranty status corresponding to the data items.



Response to Arguments
7.	The arguments with respect to the prior art rejections have been fully considered but are moot in view of the claim amendments and new grounds of rejections.  

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

9.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/Nicholas Ulrich/Primary Examiner, Art Unit 2173